Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 6, 8, and 12 have been cancelled; Claims 1, 11, and 14 have been amended; claims 10 and 14-20 are withdrawn as non-elected claims. It is acknowledged of the receipt of the Applicant’s “Terminal disclaimer” filed on 8/30/2022, which has been approved on 8/31/ 2022. 
Previous rejections of claims
Previous rejection of Claim 6 because of the informalities is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022.
Previous rejection of Claims 1-6, 8, and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022 (on pages 10-12 of the Applicant’s “Arguments/remarks with amendment”).
Previous rejection of Claims 1-7, 9, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Mizuta et al (US 9,359,663 B2, thereafter US’663) in view of Lu et al. (WO-2018107446-A1, see US-PG-pub 20200063232-A1 the pre-grant publication of the national stage entry unless otherwise noted, hereinafter PG’232) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022.
Previous rejection of Claims 1-9 and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8 and 12 of copending Application No. 16/958,362  (US-PG-Pub 2021/0087661 A1, thereafter PG’661) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022 and the Applicant’s “Terminal disclaimer” filed on 8/30/2022, which have been approved on 8.31/ 2022.
Previous rejection of Claims 1-9 and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17 of copending Application No. 17/128,588  (US-PG-Pub 2021/0189531 A1, thereafter PG’531) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022.
Previous rejection of Claims 1-2,4-9 and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/153,848 (US-PG-pub 2021/0222265 A1, thereafter PG’265) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 8/30/2022.

Claim rejoining
Claims 10 and 14-20 are rejoined. 
Claims 10 and 14-20 are previously withdrawn from consideration as a result of an election/restriction requirement dated 01/04/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claim 10 (combination claims) and claims 14-20 (process claims), therefore the restriction/election as set forth in the Office action mailed on 01/04/2021, is hereby withdrawn and claims 10 and 14-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-5, 7, 9-11, 13-20 remain for examination, and claims 1, 11,and 14 are independent claims.

Reason for Allowance
Claims 1-5, 7, 9-11, 13-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the instant independent claims 1, 11, and 14, the Applicant has amended the instant claims by adding the allowable subject matter in the previous claims 8 and 12 (refer to the previous office action dated 6/1/2022) and claims 8 and 12 have been cancelled. It is noted that the recorded prior art(s) does not specify the claimed thickness of the second layer as claimed in the instant claims. Since claims 2-5, 7, 9-10, 13, 15-20 depend on claims 1, 11, and 14 separately, they are also allowed. Since the copending Application No. 17/128,588  (US-PG-Pub 2021/0189531 A1, thereafter PG’531) and the copending Application No. 17/153,848 (US-PG-pub 2021/0222265 A1, thereafter PG’265) have later priority dates compared to the instant application, therefore, the ODP rejections on the ground of PG’531 and PG’265 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIE YANG/Primary Examiner, Art Unit 1734